OPINION
HALL, Justice.
This is an appeal by the defendants in the trial court from an order granting a temporary injunction against them. The decretal portions of the order deal primarily with the collection and protection of rents from hotel property located in Dallas, Texas. However, the order fails to state any reason for its issuance; and in their first point of error, appellants cite this failure as constituting reversible error.
Rule 683, Texas Rules of Civil Procedure, provides: “Every order granting an injunction and every restraining order shall set forth the reasons for its issuance; * * This provision is mandatory. State of Texas v. Cook United, Inc. (Tex. Sup., 1971), 464 S.W.2d 105; West v. Pennyrich International, Inc. (Tex.Civ.App.,—Waco, 1969, no writ hist.) 447 S.W.2d 771, 773.
Appellants’ first point of error is sustained. The judgment granting the temporary injunction is reversed, the injunction is dissolved, and this cause is remanded to the trial court for further proceedings. It is-not necessary for us to review appellants’ remaining complaints, and we do not do so.